NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3925-15T1

TYRONE MCEADY, ROBERT
BABNEW, and STEVEN L. FRITZ,

        Plaintiffs,

and

KAREN FELICIANO RUIZ,
KENYATTA KELLY, ORLANDO
SEGARRA, RAUL BELTRAN, JR.,
VINCENT J. SAUNDERS, MARK
S. HOOPES, CHRISTOPHER M.
KELLY, DARRYL LOFLAND, NEIL
W. LONG and HENRY L. MCLEOD,
JR.,

        Plaintiffs-Appellants,

v.

CAMDEN COUNTY POLICE
DEPARTMENT,

     Defendant-Respondent.
________________________________________________

              Argued March 21, 2017 – Decided           April 21, 2017

              Before Judges Messano and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Camden County, Docket
              No. L-4444-15.
          Christopher A. Macey argued the cause for
          appellants (Bell & Bell, L.L.P., attorneys;
          James A. Bell, IV, on the brief).

          Benjamin S. Teris argued the cause for
          respondent   (Brown   &    Connery,   L.L.P.,
          attorneys; Christine P. O'Hearn, of counsel
          and on the brief; Mr. Teris, on the brief).

PER CURIAM

     This is yet another appeal with its genesis in "the City of

Camden's decision to disband its municipal police department and

to contract with Camden County for the delivery of police services

. . . by a countywide police department."     Redd v. Bowman, 223
N.J. 87, 94 (2015).1    The unions representing Camden's police

officers challenged the Civil Service Commission's approval of the

reorganization plan, and we affirmed the Commission's decision in

an unpublished decision.   In re Camden County Police Dep't Pilot

Program, No. A-1004-12, A-1018-12 (App. Div. Aug. 13, 2014).2




1 The factual background is more fully set forth in the Court's
opinion, id. at 97-102.

2 Although citing an unpublished opinion is generally forbidden,
we do so here to provide a full understanding of the issues
presented and pursuant to the exception in Rule 1:36-3 that permits
citation "to the extent required by res judicata, collateral
estoppel, the single controversy doctrine or any other similar
principle of law . . . ." See Badiali v. N.J. Mfrs. Ins. Grp.,
429 N.J. Super. 121, 126 n.4 (App. Div. 2012), aff'd, 220 N.J. 544
(2015).



                                2                           A-3925-15T1
     In 2013, the union representing Camden's rank and file police

officers (the Union) also filed an action in the Law Division in

lieu of prerogative writs (the Union's lawsuit) challenging the

plan.     Although originally not named in the complaint, the Union

was granted leave to amend its complaint to add plaintiffs Tyrone

McEady, Robert Babnew, Steven L. Fritz, Karen Feliciano Ruiz,

Kenyatta Kelly, Orlando Segarra, Raul Beltran, Jr., Vincent J.

Saunders, Mark S. Hoopes, Christopher M. Kelly, Darryl Lofland,

Neil W. Long, and Henry L. McLeod, Jr. (collectively, plaintiffs),

as individually-named plaintiffs.          All plaintiffs were former city

police    officers   whose    employment     terminated    as   part   of     the

reorganization plan, and who, on the very day the motion to amend

was filed, November 25, 2013, were not offered positions with the

county police force. In support of the motion to amend, plaintiffs

argued "nothing would presumably prevent the filing of an entirely

new complaint, at least for the purposes of pursuing a claim of

damages," but that would "require a consolidation of the matters

or would otherwise negatively impact judicial economy."

     Additionally,     in    2013,   the   Union   filed   an   unfair     labor

practice charge with the Public Employee Relations Commission

(PERC).    Plaintiffs McEady, Babnew, Segarra, Beltran, Saunders and

Lofland were all added to the Union's amended PERC complaint in

January 2014.    PERC ultimately dismissed the charge.

                                      3                                  A-3925-15T1
     In the Law Division, the trial court granted summary judgment

and dismissed the Union's lawsuit.            We affirmed that decision on

appeal in an unpublished decision.              Fraternal Order of Police

Camden Lodge #1, Inc. v. Cty. of Camden, No. A-5588-13 (App. Div.

Oct. 21, 2015).

     Within   a   month    of   our   decision,      plaintiffs   filed   this

complaint against defendant, Camden County Police Department (the

Department), alleging violations of the New Jersey Law Against

Discrimination    (LAD),   N.J.S.A.        10:5-1   to   -49.   Specifically,

plaintiffs claimed the Department did not hire them because of

their age, race or in retaliation for their opposition to illegal

discrimination or harassment.         The Department moved to dismiss the

complaint based upon the Entire Controversy Doctrine (ECD).

     In a concisely written, well-reasoned decision, Judge David

M. Ragonese examined in detail the factual underpinnings contained

in the Union's lawsuit, the PERC charge and the present suit.                He

noted plaintiffs' complaint acknowledged the Department informed

them on November 25, 2013, they would not be rehired.             Quoting the

Court's opinion in Wadeer v. New Jersey Manufacturers Insurance

Co., 220 N.J. 591, 605 (2015), Judge Ragonese wrote it is "the

core set of facts that provides the link between distinct claims

against the same parties . . . and triggers the requirement that

they be determined in one proceeding."

                                       4                              A-3925-15T1
     Applying this and other precedent, Judge Ragonese concluded

plaintiffs' complaint was barred by the ECD.         He reasoned:

            [P]laintiffs' LAD claims were required to be
            asserted in the 2013 action because those
            claims could be most soundly and appropriately
            litigated and disposed of in a single
            comprehensive adjudication. Plaintiffs were
            aware of their LAD claims while the prior
            action was pending.    Plaintiffs' failure to
            develop their LAD claims in the prior action
            makes it fair that they be precluded from
            asserting them in a later action.

The judge further reasoned that plaintiffs' complaint "allege[d]

a discrete act of retaliation and discrimination, which took place

on November 25, 2013, when the county rejected their employment

applications."      Yet,   plaintiffs    unfairly   "wait[ed],   and    upon

obtaining   an   unfavorable   result,   refil[ed]   under   a   different

theory[,] . . . precisely the kind of unfairness the ECD strives

to eliminate."    Judge Ragonese granted the Department's motion and

dismissed plaintiffs' complaint.3

     Before us, plaintiffs reiterate their position asserted in

the Law Division.      They contend the Department failed to show

their omission of LAD claims from the earlier suit was anything


3 On the day the Department's motion to dismiss was heard,
plaintiffs' counsel sought to voluntarily dismiss the complaint
as to McEady, Babnew and Fritz, who apparently sought to pursue
an administrative remedy for their discrimination claims.
Although the record contains no order of dismissal, plaintiffs'
amended notice of appeal reflects McEady, Babnew and Fritz are not
participating in this appeal.

                                   5                                A-3925-15T1
but "an innocent omission by . . . uninformed litigant[s]," the

LAD case does not share "core facts" with the Union lawsuit, the

Department suffered no prejudice, and fairness and equity militate

against dismissal.   We disagree and affirm substantially for the

reasons expressed by Judge Ragonese.   We add only the following

brief comments.

     "[T]he purpose[s] of the entire controversy doctrine 'are

threefold: (1) the need for complete and final disposition through

the avoidance of piecemeal decisions; (2) fairness to parties to

the action and those with a material interest in the action; and

(3) efficiency and the avoidance of waste and the reduction of

delay.'"   Wadeer, supra, 220 N.J. at 605 (quoting DiTrolio v.

Antiles, 142 N.J. 253, 267 (1995)).       Throughout its various

iterations, including as presently articulated in Rule 4:30A, the

ECD always reflected "our long-held preference that related claims

and matters arising among related parties be adjudicated together

rather than in separate, successive, fragmented, or piecemeal

litigation."   Kent Motor Cars, Inc. v. Reynolds & Reynolds, Co.,

207 N.J. 428, 443 (2011).

     Critically, "[t]he ultimate authority to control the joinder

of parties and claims remains with the court; the parties may not

choose to withhold related aspects of a claim from consideration



                                6                          A-3925-15T1
. . . ."       Id. at 446 (emphasis added) (citations omitted).

Therefore,

           [t]he [ECD] "requires a litigant to present
           all aspects of a controversy in one legal
           proceeding. It is intended . . . to prevent a
           party from voluntarily electing to hold back
           a related component of the controversy in the
           first proceeding by precluding it from being
           raised in a subsequent proceeding thereafter."

           [Wreden v. Twp. of Lafayette, 436 N.J. Super.
117, 129 (App. Div. 2014) (quoting Hobart
           Bros. Co. v. Nat'l Union Fire Ins. Co., 354
N.J. Super. 229, 240-41 (App. Div.) (citations
           and internal quotation marks omitted), certif.
           denied, 175 N.J. 170 (2002)).]

     Despite   plaintiffs'   arguments   to   the   contrary,   we   must

conclude they "had ample opportunity to . . . fully litigate[]

the[ir] claim[s] in the first action" but "simply chose not to."

DiTrolio, supra, 142 N.J. at 274.        We find nothing unfair or

inequitable about applying the ECD under these circumstances to

bar plaintiffs from litigating claims they knew of during the

course of the prior litigation and failed to include, particularly

since plaintiffs were added to the complaint in the Union's lawsuit

by motion filed on the very day they were advised defendant would

not rehire them.

     Affirmed.




                                  7                              A-3925-15T1